DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, line 4, the phrase "and/or" renders the claim indefinite because it is unclear which of the limitation(s) are part of the claimed invention.  For examination purposes, the examiner is interpreting “and/or” as “or”. 
Regarding claim 13, line 3, the phrase "and/or" renders the claim indefinite because it is unclear which of the limitation(s) are part of the claimed invention. For examination purposes, the examiner is interpreting “and/or” as “or”.  
Regarding claim 14, line 5, the phrase "and/or" renders the claim indefinite because it is unclear which of the limitation(s) are part of the claimed invention.  For examination purposes, the examiner is interpreting “and/or” as “or”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nichols (US-7367571-B1). 

Regarding claim 1, Nichols teaches a transport device (tool box storage system 100 and task box system 200) comprising a transport vehicle (tool box storage system 100, fig.1-21, column 4 line 64 to column 5 line 5) and a first box-shaped container (task box system 200, fig.9-10b, column 6, lines 33-42), wherein the transport vehicle comprises 
a vehicle body (hand truck 102, fig.1) having a lower section (support platform 134, fig.1, column 5, lines 29-31) and a vertical frame section (vertical side rails 130 and 132, fig.1,  column 5, lines 29-31) extending upwards from the lower section, the lower section having a storage surface (the top surface of support platform 134) and a 
a handle (handle 152 and 154, fig.2) arranged on the vehicle body (fig.2) for moving the transport vehicle into a tilted position, and 
two wheels (wheels 166 and 168, fig.2) arranged on the lower section for supporting the transport vehicle in the tilted position relative to a floor and moving the transport vehicle relative to the floor (wheels 166 and 168 support the transport vehicle 100 when tilted, fig.2 and 4A), 
wherein the transport vehicle comprises above the container attachment interface a pull- out assembly (drawer rails 180 and item 20, fig.1 and 8, column 5, lines 58-63) disposed on the vertical frame section and having a horizontally extendable container accommodation element (item 20 in figure 8) into which the first box-shaped container can be inserted from above (The vertical distance between the pull-out elements 180 can be freely chosen, and therefore in the pulled-out state according to figure 8 an additional container 200 can be placed from above onto the container 20 pulled-out in figure 8 since the containers are stackable, fig.8, column 6, lines 33-39).

Regarding claim 2, Nichols teaches wherein the container accommodation element is designed as a drawer (drawer rails 180 with item 20 is a drawer, fig.1 and 8).



Regarding claim 4, Nichols teaches wherein the first box-shaped container is insertable from above into the container accommodation element in both a retracted state and in an extended state of the container accommodation element (The vertical distance between the pull-out elements 180 can be freely chosen, and therefore in the pulled-out state and in the retracted state an additional container 200 can be placed from above onto the container 20 since the containers are stackable, fig.8, column 6, lines 33-39).

Regarding claim 5, Nichols teaches wherein the lower section comprises a bottom part (support platform 134, fig.1, column 5, lines 29-31) from the top of which the vertical frame section extends upwards (vertical frame 130 and 132 extend upward from lower section 134, fig.1, column 5, lines 29-31) and on the top of which the storage surface is located (storage surface is the top surface of the support platform 134, fig.1), the container attachment interface being located on the bottom part (216 can be bolted to the support platform 134 to help secure the boxes, fig.10a-b, column 7, lines 9-17).



Regarding claim 10, Nichols teaches wherein the pull-out assembly comprises a support assembly (a pair of drawer rails 180, fig.1, column 5, lines 58-63) with two support arms extending horizontally forward from the vertical frame section (the pair of drawer rails 180 have 2 support arms extending forward from vertical frames rails 130 and 132, fig.1 and 8), on which support arms the container accommodation element is displaceably mounted (item 20 in figure 8 is mounted on said support arms and can be removed, fig.8) by means of a pull-out mechanism.

Regarding claim 11, Nichols teaches wherein the vertical frame section comprises two parallel vertical frame elements extending vertically upwards (side rails 130 and 132 are 

Regarding claim 12, as best understood based on the 112(b) issue identified above, Nichols teaches wherein the pull-out assembly has an attachment mechanism for vertically fixing the pull-out assembly to the vertical frame section without the use of tools (attachment mechanism is the male elements of drawer rails 180 that are slidably received by channels 178, column 5, lines 58-63) and/or removing the pull-out assembly from the vertical frame section without the use of tools.

Regarding claim 13, as best understood based on the 112(b) issue identified above, Nichols teaches wherein the attachment mechanism comprises a first operating element for removing the pull-out assembly without the use of tools and/or a second operating element for vertical fixing the pull-out assembly without the use of tools (second operating element is the male element of the drawer rails, column 5, lines 58-63).

Regarding claim 14, as best understood based on the 112(b) issue identified above, Nichols teaches wherein the pull-out assembly has two support arms (the pair of drawer rails 180 have 2 support arms extending forward from vertical frames rails 130 and 132, fig.1 and 8) on which the container accommodation element is displaceably mounted (item 20 in figure 8 is mounted on said support arms and can be removed, fig.8), wherein, on each support arm, a first operating element for removing the pull-out 

Regarding claim 15, Nichols teaches wherein the transport vehicle has at least two pull-out assemblies (vertical frame rails 130 and 132 have multiple horizontal channels 178 adapted to receive drawer rails 180, which allows for multiple pull-out assemblies, fig.3, column 5, lines 58-63) which are arranged distributed in the vertical direction on the vertical frame section (horizontal channels 178 which receive the drawer rails 180 are disposed vertically along the vertical frame rails 130 and 132, fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US-7367571-B1). 

Regarding claim 6, Nichols teaches the container attachment interface locking to the fist box-shaped container when placed on the storage surface (216 on support platform 134 .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US-7367571-B1) in view of Brunner (WO-2017191628-A1).

Regarding claim 8, Nichols teaches wherein the container accommodation element has a handle (container accommodation element is drawer rails 180 and container 20 in 
	Nichols fails to teach having the handle at its front side for pulling the container accommodation element out towards the front. However, Brunner teaches a handle (handle 80 on stackable containers, fig.1A) at its front side for pulling the container accommodation element out towards the front (handle 80 is on the front side of the containers 22, 24, 26, and 28, fig.1A). 
Nichols and Brunner are both considered to be analogous to the claimed invention because they are in the same field of carts for holding containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nichols with the teachings of Brunner and provide a handle on the front side of the container 20 which is part of the container accommodating element. Doing so would provide a way to carry the item 20 of Nichols when removed from the cart (page 25 based on number at the top of the page, paragraph 4 that starts with “As further seen in Figs. 1-4”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US-7367571-B1) in view of Wolle (WO-2011000385-A1).

Regarding claim 9, Nichols teaches the transport device of claim 2 and the first box-shaped container stacks on top of the container accommodation element (both the first box-shaped container 200 and the container accommodation element 20 have the same structure, upper perimeter edge 210 of the box is beveled and floor 212 is recessed so 
However, Wolle teaches wherein the first box-shaped container (container 1) comprises feet (feet 57, fig.4) and in the bottom of the container accommodation element there are one or more recesses for receiving the feet (the container accommodation element is the top of the bottom container, recesses 54, fig.1 and 10).
Nichols and Wolle are both considered to be analogous to the claimed invention because they are in the same field of container assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nichols with the teachings of Wolle and have recess in the top of the container and feet on the bottom of the container. Nichols teaches the container bottom having a recess and the top have a bevel or protrusion that fit together, while Wolle teaches the bottom having protrusions or feet and the top having the recesses that fit together. The teachings of Nichols and Wolle are obvious varriants known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lifshitz (US-8657307-B2) teaches a modular rolling container assembly with multiple stacking containers, drawers, handles, and connecting elements. Landau (US-8132819-B2) teaches rolling container assembly with mount structure with telescopic 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618